Mr. Presiding Justice McBride delivered the opinion of the court. 5. Insurance, § 331*—when notice to medical examiner is notice to insurer. Notice to the medical examiner of a life insurance company of the facts concerning the health of insured acquired at time of the examination is notice to the company. 6. Insurance, § 333*—when medical examiner, agent of insurer. A medical examiner of a life insurance company must be deemed the agent of the company although he is paid by the insured for the examination, and the policy contains a provision making him' the agent of the insured. 7. Dismissal, nonsuit- and discontinuance, § 26*—when may he set aside. It is within the discretion of the court to set aside an order of dismissal of a case, obtained at the instance of plaintiff to avoid a nonsuit, and to reinstate the case upon the docket at the same term, especially where it appears to the court that it was done in the interests of justice. 8. Appeal and error, "§ 1296*—when setting aside dismissal presumed proper. It will be presumed that the trial court did not abuse its discretion in setting aside an order of dismissal of a case obtained by plaintiff and reinstating the case upon the docket at the same term, where the facts upon which the trial court based its decision setting aside the order of dismissal are not before the Appellate Court.